                                                                                     Writer’s Direct Contact:

                                                                                       Kathryn L. Knowlton
                                                                                                    (414) 202-2444
                                                                              kate@knowltonlawgroup.com
                                                                 7219 West Center Street, Wauwatosa, WI 53210
                                                                      Phone: 414-375-4880 / Facsimile: 414-939-8830
                                                                                     knowltonlawgroup.com


July 23, 2021

Hon. Nancy Joseph
United States District Court, Eastern District of Wisconsin
517 East Wisconsin Ave.
Milwaukee, WI 53202                                                              VIA ECF FILING

         RE:      Case No: 20 CV 1660
                  Knowlton, et al v. City of Wauwatosa, et al.

Dear Judge Joseph:

Plaintiffs provide this correspondence both to fulfil the Court’s request, as well as in reply to Defendant
Counsel’s letter dated today. Please note that prior to Defendants’ filing today, all Counsel had been
engaged in the exchange of what Defendant Counsel had requested to be a joint report. Plaintiff duly
drafted and forwarded to Defendant Counsel a version of what we attach hereto, understanding it to be
a joint undertaking and report. We were not advised that separate reports would be filed until
Defendant Counsel emailed to us, concurrent with the filing of their letter to you this afternoon.

This degree of miscommunication and confusion has been an unfortunate hallmark of this litigation to
date.

First, we cannot and will not dispute the number of emails produced by Defendant. However, part of
the issue is that same are in no way organized or indexed, and are provided piecemeal through different
mediums and technology methods. Significantly, all have been untimely.

Though depositions have been scheduled weeks in advance, discovery production relevant to
individual deponents has been produced sometimes within less than one day of the actual time of the
deposition. In one case, the deponent testified that he had not been asked or advised of production
requests until receiving our deposition notice. That is undisputed.

Below the text of this letter is the discovery report detailing additional issues, per your request.

Defendant Counsel’s letter confirms the existence of discovery materials responsive to our demands
as well as Defendants’ deliberate withholding. Particularly repugnant to the rules of discovery and
Federal Rules of Civil Procedure, as well as the legal and efficient mechanisms of the Court system in
general, is the suggestion by Defendant Counsel that certain requests will be produced “immediately”
if Plaintiffs agree to a protective order.




_____________________________________________________________________________________________________________________

            Case 2:20-cv-01660-NJ Filed 07/23/21 Page 1 of 5 Document 40
July 23, 2021
Page 2 of 5




Plaintiff Counsel acknowledge the appropriateness of protective orders, as also described by this
Honorable Court, to require a legal basis and rationale and to be applied discretely, such as to properly
protect trade secrets or confidential informant identity. Protective orders demand the highest level of
scrutiny because they are anathema to a democratic government, where state actors are granted
immense power. Credibility of any check to that power is grounded in transparency. Such protective
orders are necessarily applied sparingly, and only on a document by document basis. That concept
was fully and comprehensively described, now twice, both in the Court’s dismissal of an informal
request by Defendants to generally seal this case on April 23, 2021, as well as in the Court’s directive
to discuss outstanding discovery issues in the meeting on July 13, 2021.

There has been no agreement reached. Remaining outstanding issues are outlined below, as requested.

It is expected that as we were unable to accomplish a stipulation, Defendant Counsel may file a Motion
for a protective order as to a particular responsive item and we will reply properly. To date, that has
not occurred, and as such we must renew our request for a hearing date for our July 7, 2021 Motion to
Compel.

Additionally, Plaintiff Counsel must respond in order to “object” to what has been proffered today to
the Court as a “proposed order” under the guise of an agreement. It is wholly inaccurate, there is no
stipulation, and absolutely no “facts.” The document/submission is completely improper - to the extent
that Plaintiff Counsel is unable to file anything in reply but this correspondence. We respectfully
request directive from your Honor, if anything more is necessary to secure our clear and unqualified
objection to the proffered submission by Defendant Counsel.

Thank you.

Very truly yours,
KNOWLTON LAW GROUP, LLC
   Kate Knowlton
Kathryn L. Knowlton
State Bar No.: 1032814
7219 West Center Street
Wauwatosa, WI 53210-1126
Email: kate@knowltonlawgroup.com
Telephone: (414) 202-2444

Kimberley Cy. Motley
State Bar No.: 1047193
2206 Bonnie Butler Way
Charlotte, North Carolina 28270
Email : kmotley@motleylegal.com
Telephone : (704) 763-5413

E. Milo Schwab
3000 Lawrence Street
Denver, CO 80205



           Case 2:20-cv-01660-NJ Filed 07/23/21 Page 2 of 5 Document 40
July 23, 2021
Page 3 of 5




                            Outstanding Discovery Issues to Date



Please note the below documents which to date have not been produced by Defendant to
Plaintiffs (There are no outstanding issues as to discovery requests made by Defendant to
Plaintiff; to date all are completed and timely):

              1.      Please note that we have not received all communications and documents
       in Defendants’ possession relating to the curfew and the proclamation of emergency,
       including but not limited to communications, documents relating to the decision-making
       process, documents and communications relating to the enactment of the curfew,
       documents and communications relating to the enforcement of the curfew, documents
       and communications relating to the proclamation of emergency.

               Defendants acknowledge the existence of documents to satisfy this request but
       have failed to produce documents, including but not limited to the emails, text messages,
       notes, metadata of emails, and attachments from at least the following email addresses
       implicated in the Discovery Demand: Defendant Barry Weber (bweber@wauwatosa.net);
       Defendant Dennis McBride (mayor@wauwatosa,net, dmcbride@wauwatosa.net,
       mcbarry1953@gmail.com); WUPDCP@wauwatosa.net; lvetter@wauwatosa.net;
       jroy@wauwatosa.net; wrucke@wauwatosa.net; all Police and Fire Commission members
       email addresses (as well as any personal if used for city business) and
       information/communication from and to Common Council Members, information from
       and to Fire and Police Commissioners, information to and from Wauwatosa Police
       Officers; as well as communications/correspondences between the members of each
       (Common Council, PFC, WPD)

             Because production has been piecemeal and non-indexed or organized in any
       way, Defendants have not expressly provided certification of production, though the
       aforementioned requests are informally qualified by Defendants as fulfilling the
       completeness of the production.

               2.     Plaintiffs have not received all communication from 2020 in Defendants’
       possession that includes any of the following terms: curfew, emergency declaration,
       emergency order, state of emergency, proclamation of emergency, TPR, The People’s
       Revolution, Alvin Cole, David Beth, John Martin Antaramian, John Chisholm, Governor
       Evers, and Daniel Miskinis.

              Defendants acknowledge the existence of documents to satisfy this request but
       have failed to produce all documents. Again, Defendants have not expressly provided



           Case 2:20-cv-01660-NJ Filed 07/23/21 Page 3 of 5 Document 40
July 23, 2021
Page 4 of 5




       certification of production, though the aforementioned requests are informally qualified
       by Defendants as fulfilling the completeness of the production.

              3.       Plaintiffs have not received agreements with outside law enforcement
       agencies, whether local, state and federal, including but not limited to, Mutual Aid
       agreements; as well as the names of all the Wauwatosa Police Officers, and the names of
       any local, state, or federal law enforcement officers who assisted the Wauwatosa Police
       Department and the City of Wauwatosa during the curfew from October 7, 2020 to
       October 12, 2020.

               Defendants acknowledge the existence of documents to satisfy this request but
       have failed to produce all documents. Again, Defendants have not expressly provided
       certification of production, though the aforementioned requests are informally qualified
       by Defendants as fulfilling the completeness of the production.

             4.      Plaintiffs have not received any FAA agreements, agreements with the
       Department of Homeland Security, the FBI, the U.S. Attorney’s Office.

               Defendants acknowledge the existence of documents to satisfy this request but
       have failed to produce all documents. Again, Defendants have not expressly provided
       certification of production, though the aforementioned requests are informally qualified
       by Defendants as fulfilling the completeness of the production.

               5.     Plaintiffs have not received all original tickets and altered tickets given to
       persons as a result of enforcement of the curfew as well as any and all police reports,
       memorandums, arrest information, arrests data, booking information, any and all videos
       such as drone videos, squad videos, body cameras, video created by mobile phones, and
       audio recordings etc. for those who were surveyed, questioned, detained, ticketed, or
       arrested created by the Wauwatosa Police Department, any affiliated police departments
       who the WPD requested assistance of, the FBI, the U.S. Marshalls, the National Guard, in
       connection to the curfew imposed from October 7, 2020 – October 12, 2020.

              Defendants acknowledge the existence of documents to satisfy this request but
       have failed to produce all documents. Such documents include protestor lists, arrest lists,
       drone videos, videos created by mobile phones, audio recordings, and body cameras.
       Again, Defendants have not expressly provided certification of production, though the
       aforementioned requests are informally qualified by Defendants as fulfilling the
       completeness of the production.

              6.      Defendant Counsel continues to improperly delay and cannot certify
       production to a request while at the same time qualifying the completeness of the
       production.




           Case 2:20-cv-01660-NJ Filed 07/23/21 Page 4 of 5 Document 40
July 23, 2021
Page 5 of 5




                Specifically with regards to Plaintiff’s request No. 5. Defendants are refusing to
        produce any drone videos to Plaintiffs in connection to the curfew imposed from October
        7 – October 12, 2020. Defendants have given an inapplicable legal basis as to why they
        are refusing to provide the videos directly to the Plaintiffs to date but acknowledge that
        such drone videos exist.

         At the instruction of the court, parties have in good faith conferred with each other in an
effort to discuss a protective order for aerial video in Defendant’s possession. After careful
review of Defendant's proposal, Plaintiffs provided a draft of a full agreement to resolve the
matter of confidential information, but did not get a response. In short, from the Plaintiffs’
perspective Defendant’s protective order is too overly broad. And from the Defendant’s
perspective Plaintiff’s agreement is too narrowly focused. Parties have communicated with each
other several times as ordered by the court on July 7, 2021 but unfortunately, there is no
resolution.

Dated this 23rd day of July 2021.




           Case 2:20-cv-01660-NJ Filed 07/23/21 Page 5 of 5 Document 40
